UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2013 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a copy of the earnings release of Seadrill Limited (the "Company"), announcing the Company's results for the first quarter ended March 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: June 3, 2013 By: /s/ Georgina Sousa Georgina Sousa Secretary EXHIBIT 99.1 Seadrill Limited (SDRL) - First quarter 2013 results Highlights ● Seadrill records its best operating quarterly result ever and generates first quarter 2013 EBITDA*) of US$713 million ● Seadrill reports first quarter 2013 net income of US$440 million and earnings per share of US$0.87 ● Seadrill increases the ordinary quarterly cash dividend by 3 cents to US$0.88 ● Economic utilization for floaters increased to 92% in Q1 2013 from 86% in Q4 2012 ● Economic utilization for the jack-up fleet in Q1 2013 was 99%, up from 94% in Q4 2012 ● Seadrill ordered four jack-ups for a total estimated project price of US$230 million per rig, with deliveries in 2015 ● Seadrill completed the acquisition of the ultra-deepwater semi-submersible rig Songa Eclipse for a total consideration of US$590 million ● Seadrill secured a two-year extension for the ultra-deepwater semi-submersible rig West Leo with a total estimated revenue potential of US$430 million ● Seadrill completed the sale of the jack-up rig West Janus for US$73 million recording a gain on sale of US$61 million ● Seadrill issued a NOK1.8 billion unsecured bond maturing in March 2018 Subsequent events ● Seadrill completes the sale of 18 tender rigs to SapuraKencana Petroleum Bhd. for a total consideration of US$2.9 billion on April 30, 2013 ● Seadrill secures a three-year contract for the newbuild drillship West Neptune with a total estimated revenue potential of US$662 million ● Seadrill completes the sale of the tender rig T15 to Seadrill Partners LLC (SDLP) for a total consideration of US$210 million *) EBITDA is defined as earnings before interest, depreciation and amortization equal to operating profit plus depreciation and amortization. Condensed consolidated income statements First quarter 2013 results Consolidated revenues for the first quarter of 2013 were US$1,265 million compared to US$1,215 million in the fourth quarter of 2012.The increase includes the addition of the West Eclipse for the full quarter, West Hercules for 60 days for quarter and overall improvement in utilization for the fleet. Operating profit for the quarter was US$552 million compared to US$441 million in the preceding quarter.The increase is driven by higher revenues as discussed above, gain on sale of the of the 1985 built jack-up West Janus of US$61 million, offset by higher operating expenses in the first quarter 1 Net financial items for the quarter showed a loss of US$68 million compared to a loss of US$335 million in the previous quarter. The decrease in the loss is due to an impairment recognized in the fourth quarter to our investment in Archer Ltd which did not re-occur in this quarter and a overall gain on our financial derivative arrangements in the first quarter compared to an overall loss in the fourth quarter. Income taxes for the first quarter were US$44 million, a decrease of US$64 million from the previous quarter. Net income for the quarter was US$440 million representing basic and diluted earnings per share of US$0.87 and US$0.85, respectively. Balance sheet As of March 31, 2013, total assets were US$21,206 million, an increase of US$1,574 million compared to December 31, 2012. Total current assets decreased to US$2,350 million from US$2,354 million over the course of the quarter, primarily driven by an increase in accounts receivable and cash; offset by a decrease in other current assets. Total non-current assets increased to US$18,856 million from US$17,278 million primarily due to an increase in drilling units following the acquisition of the Songa Eclipse and the consolidation of Asia Offshore Drilling Ltd at the end of the quarter, which added one ultra-deepwater rig and three jack-ups under construction. These rigs have been recognized at fair value on the date of acquisitions as they are business acquisitions for accounting purposes. Total current liabilities increased to US$4,782 million from US$3,613 million largely due to an increase in the current portion of long-term debt and the addition of the estimated fair value liabilities from the consolidation of Asia Offshore Drilling Ltd.See Notes 7 and 8 to our interim financial statements for further discussion. Long-term interest bearing debt decreased to US$8,582 million from US$8,695 million over the course of the quarter and net interest bearing debt increased to US$11,674 million from $11,039 million. The increase is due to the issuance of NOK 1,800 million senior unsecured bond and the $450 million West Eclipse facility. Total equity increased to US$6,530 million from US$6,024 million as of March 31, 2013. The increase is primarily driven by net income for the quarter. Cash flow As of March 31, 2013, cash and cash equivalents were US$361 million, an increase of US$43 million compared to the previous quarter. Net cash from operating activities for the period was US$423 million and net cash used in investing activities for the same period was US$1,074 million, primarily related to additional payments for newbuilds and the acquisition of the Songa Eclipse. Net cash from financing activities was US$694 million, primarily because of net proceeds from the issuance of debt. Outstanding shares As of March 31, 2013, common shares outstanding in Seadrill Limited totaled 469,129,874 adjusted for our holding of 121,059 treasury shares.Additionally, we had stock options for 3.8 million shares outstanding under various share incentive programs for management, of which approximately 1.1 million are vested and exercisable. 2 Operations Offshore drilling units During the first quarter, Seadrill had, 17 floaters, 16 jack-up rigs and 16 tender rigs in operation in Northern Europe, US Gulf of Mexico, Mexico, South Americas, West Africa, Middle East and Southeast Asia (including five tender rigs owned by Varia Perdana). Our floaters (drillships and semi-submersible rigs) achieved an economic utilization rate of 92% in the first quarter compared to 86% in the fourth quarter. We are pleased with the improvement over the prior quarter and remain determined to continue our focus on operational excellence.The main issues affecting our first quarter performance were the need to replace defective OEM bolts on some of our subsea well control equipment and the West Hercules being idle for one month. The operational performance in March, after these issues were dealt with, was solid. Average economic utilization was 99% for our jack-up rigs in the first quarter compared to 94% in the preceding quarter. The tender rig fleet achieved an average economic utilization of 99% in the first quarter, in-line with the fourth quarter economic utilization of 98%. Table 1.0 Contract status offshore drilling units Unit Current client Area of location Contract start Contract expiry Semi-submersible rigs West Alpha ** ExxonMobil Norway Sep-12 Jul-16 West Aquarius ExxonMobil Canada Jan-13 Jun-15 West Capricorn BP USA Jul-12 Aug-17 West Eclipse Total Angola Jan-13 Jan-14 West Eminence Petrobras Brazil Jul-09 Jul-15 West Hercules ** Statoil Norway Jan-13 Jan-17 West Leo Tullow Oil Ghana Apr-12 May-18 West Mira (NB*) Husky South Korea – Hyundai Shipyard Jun-15 Jun-20 West Orion Petrobras Brazil Jul-10 Jul-16 West Pegasus PEMEX Mexico Aug-11 Aug-16 West Phoenix ** Total UK Jan-12 Apr-15 West Rigel (NB*)** Singapore – Jurong Shipyard West Sirius BP USA Jul-08 Jul-19 West Taurus Petrobras Brazil Feb-09 Feb-15 West Venture ** Statoil Norway Aug-10 Jul-15 Drillships West Capella Total Nigeria Apr-09 Apr-19 West Gemini Total Angola Sep-10 Sep-17 West Navigator ** Shell Norway Jan-13 Jun-14 West Polaris ExxonMobil Angola Mar-13 Mar-18 West Auriga (NB*) BP South Korea – Samsung Shipyard Aug-13 Aug-20 West Tellus (NB*) South Korea – Samsung Shipyard West Vela (NB*) BP South Korea – Samsung Shipyard Nov-13 Nov-20 West Neptune (NB*) LLOG South Korea – Samsung Shipyard Oct-14 Oct-17 West Jupiter (NB*) South Korea – Samsung Shipyard West Saturn (NB*) South Korea – Samsung Shipyard West Carina (NB*) South Korea – Samsung Shipyard 3 HE Jack-up rigs West Elara** Statoil Norway Mar-12 Mar-17 West Epsilon ** Statoil Norway Dec-10 Dec-16 West Linus (NB*) ** ConocoPhillips Singapore – Jurong Shipyard Apr-14 Apr-19 BE Jack-up rigs West Courageous Hess Malaysia Feb-13 Feb-14 West Defender Shell Brunei Aug-12 May-16 West Freedom GDF Suez Qatar Dec-12 Aug-13 West Intrepid KJO Saudi Arabia / Kuwait May-09 Nov-13 West Mischief ENI Republic of Congo Dec-12 Dec-14 West Resolute KJO Saudi Arabia / Kuwait Oct-12 Oct-15 West Vigilant Talisman Malaysia Oct-12 Oct-13 West Ariel Vietsovpetro Vietnam Jan-13 Mar-14 West Callisto Saudi Aramco Saudi Arabia Nov-12 Nov-15 West Cressida PTTEP Thailand Nov-10 May-14 West Leda ExxonMobil Malaysia Mar-12 Apr-14 West Prospero Vietsovpetro Vietnam Jan-13 Mar-14 West Triton KJO Saudi Arabia / Kuwait Aug-12 Aug-15 West Castor (NB*) Singapore – Jurong Shipyard West Tucana (NB*) PVEP Singapore – Jurong Shipyard Aug-13 Dec-13 West Telesto (NB*) Premier China – Dalian Shipyard Sep-13 Mar-14 West Oberon (NB*) China – Dalian Shipyard West Titan (NB*) China – Dalian Shipyard West Proteus (NB*) China – Dalian Shipyard West Rhea (NB*) China – Dalian Shipyard West Tethys (NB*) China – Dalian Shipyard AOD-1 *** Saudi Aramco Saudia Arabia May-13 May-16 AOD-2 (NB*)*** Saudi Aramco Singapore - Keppel FELS Jul-13 Jun-16 AOD-3 (NB*)** Saudi Aramco Singapore - Keppel FELS Oct-13 Oct-13 Tender rigs T15 Chevron Thailand May-13 May-18 T16 (NB*) Chevron China – COSCO Shipyard Jun-13 Jun-18 West Vencedor Cabina Gulf Oil Company/Chevron Angola Mar-10 Mar-15 * Newbuild under construction or in mobilization to its first drilling assignment. **
